DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7, 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al. (Pub # US 2018/0317020 A1).
Consider claim 1, Abe et al. clearly show and disclose An actuator, comprising: a piezoelectric element (20a or 20b, Fig. 2); a diaphragm (3a or 3b, Fig. 2) to which the piezoelectric element is bonded and which vibrates according to expansion and contraction displacement of the piezoelectric element [0028]; and a first spacer (5, Fig. 2) and a second spacer (5, Fig. 2) configured to fix both ends of the diaphragm (3a or 3b, Fig. 2) in an expansion and contraction displacement direction of the piezoelectric element to a base member (1a or 1b, Fig. 2), wherein driving characteristics of the actuator are determined by an effective length of the diaphragm between the first spacer and the second spacer [0026].
Consider claim 4, Abe et al. clearly show and disclose a tactile sensation providing apparatus, comprising a vibration object configured to provide tactile sensation and an actuator [0031], wherein the actuator having: a piezoelectric element (20a or 20b, Fig. 2); a diaphragm (3a or 3b, Fig. 2) to which the piezoelectric element (20a or 20b, Fig. 2) is bonded and which vibrates according to expansion and contraction displacement of the piezoelectric element (20a or 20b, Fig. 2) [0008]; and a first spacer (5, Fig. 2) and a second spacer (5, Fig. 2) configured to fix both ends of the diaphragm (3a or 3b, Fig. 2) in expansion and contraction displacement direction of the piezoelectric element to a base member (1a or 1b, Fig. 2), wherein driving characteristics of the actuator are determined by an effective length of the diaphragm between the first spacer and the second spacer [0026].
Consider claim 5, Abe et al. clearly show and disclose the actuator, wherein the base member (1a or 1b, Fig. 2) is a support member fixed to the housing (11, Fig. 2) [0033].
Consider claim 6, Abe et al. clearly show and disclose the actuator, wherein each of the first and second spacers (5, Fig, 3) has a recess into which the respective end of the diaphragm (3a and 3b, Fig. 3) is removably inserted.
Consider claim 7, Abe et al. clearly show and disclose the actuator, wherein the first and second spacers (5, Fig. 2) are configured to support the diaphragm (3a and 3b, Fib. 2) so that a gap is created between the piezoelectric element (20a and 20b, Fig. 2) and the base member (1a and 1b, Fig. 2).


Consider claim 9, Abe et al. clearly show and disclose the actuator, wherein the base member (1a or 1b, Fig. 2) is a support member fixed to the housing (11, Fig. 2) [0033].
Consider claim 10, Abe et al. clearly show and disclose the actuator, wherein each of the first and second spacers (5, Fig, 3) has a recess into which the respective end of the diaphragm (3a and 3b, Fig. 3) is removably inserted.
Consider claim 11, Abe et al. clearly show and disclose the actuator, wherein the first and second spacers (5, Fig. 2) are configured to support the diaphragm (3a and 3b, Fib. 2) so that a gap is created between the piezoelectric element (20a and 20b, Fig. 2) and the base member (1a and 1b, Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (Pub # US 2018/0317020 A1) as applied to claim 1 above, and further in view of Selness (Pub # US 2006/0022180 A1).
Consider claim 2, Abe et al. teaches the actuator, wherein the first spacer (5, Fig. 1) and the second spacer (5, Fig. 2) are attachable to the base member (1a or 1b, Fig. 2).
Abe et al. does not teach the spacers, wherein the effective length is adjustable.
In the same field of endeavor, Selness teaches the spacers, wherein the effective length is adjustable [0027] for the benefit of fill in the gap and produce the maximum vibrating space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the spacers, wherein the effective length is adjustable as shown in Selness, in Abe et al. device for the benefit of fill in the gap and produce the maximum vibrating space.
Consider claim 3, Abe et al. teaches the similar invention.
Abe et al. does not teach the actuator, wherein the first spacer and the second spacer are selected from a plurality of spacers of different lengths that determine the effective length of the diaphragm.
In the same field of endeavor, Selness teaches the actuator, wherein the first spacer and the second spacer are selected from a plurality of spacers of different lengths that determine the effective length of the diaphragm [0032] for the benefit of fill in the gap and produce the maximum vibrating space.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first spacer and the second spacer are selected from a plurality of spacers of different lengths that determine the effective length of the diaphragm as shown in Selness, in Abe et al. device for the benefit of fill in the gap and produce the maximum vibrating space.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (Pub # US 2018/0317020 A1) as applied to claim 1 above, and further in view of Hirata et al. (Pub # US 2013/0323085 A1).
Consider claim 8, Abe et al. teaches similar invention.
Abe et al. does not teach the actuator, wherein the driving characteristics are determined on the basis of a spring constant of the diaphragm and the effective length of the diaphragm.
In the same field of endeavor, Hirata et al. teaches wherein the driving characteristics are determined on the basis of a spring constant of the diaphragm and the effective length of the diaphragm [0074] for the benefit of controlling the flow as demand.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the driving characteristics are determined on the basis of a spring constant of the diaphragm and the effective length of the diaphragm as shown in Hirata et al. in Abe et al. device for the benefit of controlling the flow as demand.
Consider claim 12, Abe et al. teaches similar invention.
Abe et al. does not teach the actuator, wherein the driving characteristics are determined on the basis of a spring constant of the diaphragm and the effective length of the diaphragm.
In the same field of endeavor, Hirata et al. teaches wherein the driving characteristics are determined on the basis of a spring constant of the diaphragm and the effective length of the diaphragm [0074] for the benefit of controlling the flow as demand.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the driving characteristics are determined on the basis of a spring constant of the diaphragm and the effective length of the diaphragm as shown in Hirata et al. in Abe et al. device for the benefit of controlling the flow as demand.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. In the Remark, Applicant argues the Abe et al. discloses the different feature respect to the diaphragm and piezoelectric element is bonded. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. In this case, Applicant claims the component structure of the invention wherein the primary reference Abe discloses the same structure sequence as claimed by Applicant, wherein the diaphragm (3a or 3b, Fig. 3) and piezoelectric element (20a or 20b, Fig. 3) is a separated component as shown in Fig. 3. 
Therefore, the claimed invention structure is mapped by the reference cited and does not yield any additional functions or produce an unexcepted results as shown in the rejection as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/
Primary Examiner, Art Unit 2687